                 Case 2:17-cv-01568-JCC Document 64 Filed 06/05/20 Page 1 of 2



                                                     THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9      IN RE ZILLOW GROUP, INC.                            Master File No.: C17-1568-JCC
        SHAREHOLDER DERIVATIVE
10
        LITIGATION                                          MINUTE ORDER
11

12

13

14

15          The following Minute Order is made by direction of the Court, the Honorable John C.
16   Coughenour, United States District Judge:
17          This matter comes before the Court pursuant to the parties’ stipulation and proposed
18   order regarding substitution of counsel (Dkt. No. 58). The parties’ stipulation and proposed
19   substitution comply with Local Civil Rule 83.2, and the Court ORDERS as follows:
20          1.       The law firm of Mayer Brown LLP, and attorneys Joseph De Simone, Kelly B.
21   Kramer, Matthew D. Ingber, Michael E. Rayfield, and Stephanie C. Robinson of Mayer Brown
22   LLP, and the law firm of Perkins Coie LLP, and Sean C. Knowles and Ronald L. Berenstain of
23   Perkins Coie LLP, subject to the Court’s approval, are withdrawn as counsel of record in this
24   action (the “Action”) for Nominal Defendant Zillow Group Inc. (“Zillow Group”).
25          2.       The law firm of Savitt Bruce & Willey LLP, and James P. Savitt and Brandi B.
26   Balanda of Savitt Bruce & Willey LLP, are substituted as counsel of record for Zillow Group in


     MINUTE ORDER
     C17-1568-JCC
     PAGE - 1
                 Case 2:17-cv-01568-JCC Document 64 Filed 06/05/20 Page 2 of 2




 1   the Action.

 2          3.       The law firm of Mayer Brown LLP, and attorneys Joseph De Simone, Kelly B.

 3   Kramer, Matthew D. Ingber, Michael E. Rayfield, and Stephanie C. Robinson of Mayer Brown

 4   LLP, and the law firm of Perkins Coie LLP, and Sean C. Knowles and Ronald L. Berenstain of

 5   Perkins Coie LLP, remain as counsel of record for Defendants Richard Barton, Erik Blachford,

 6   Lloyd Frink, Jay Hoag, Gregory Maffei, Spencer Rascoff, Gordon Stephenson, Gregory

 7   Waldorf, and Kathleen Philips, and the law firm of Perkins Coie LLP, and Sean C. Knowles and

 8   Ronald L. Berenstain of Perkins Coie LLP, remain as counsel of record for Non-Party April
 9   Underwood.
10          DATED this 5th day of June 2020.
11                                                       William M. McCool
                                                         Clerk of Court
12
                                                         s/Tomas Hernandez
13
                                                         Deputy Clerk
14

15

16

17

18

19

20

21

22

23

24

25

26


     MINUTE ORDER
     C17-1568-JCC
     PAGE - 2
